Citation Nr: 1024343	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for service-connected posttraumatic stress disorder 
(PTSD), prior to December 6, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 until June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In an August 2009 decision, the Board granted the claim for 
an increased disability rating, assigning a rating of 50 
percent for PTSD from February 27, 2002, to May 12, 2004, but 
denied the claim for a disability rating greater than 50 
percent for PTSD from May 13, 2004, to December 5, 2006.  
Thereafter, the Veteran appealed the Board's denial of his 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2010, the Veteran and the Secretary 
of VA (the parties) filed a Joint Motion for Partial Remand 
(Joint Motion).  The Joint Motion moved for the Court to 
partially vacate and remand the August 2009 Board decision 
with respect to the claim for a disability rating greater 
than 50 percent for PTSD prior to December 6, 2006, as the 
parties determined that the Board did not provide an adequate 
statement of reasons and bases to support its decision.  In 
April 2010, the Court granted the parties' Joint Motion.


FINDING OF FACT

The evidence of record indicates that the Veteran's PTSD more 
closely approximates an occupational and social impairment 
with deficiencies in most areas. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial evaluation of 70 percent for PTSD 
prior to December 6, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in June 2002 and December 2004, the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim.  VA told the Veteran what information 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to notice requirements under Dingess, the Board 
notes that no specific letter with the required notice has 
been sent to the appellant.  However, the Veteran has 
demonstrated actual knowledge of the requirements.   This is 
shown by the Veteran's claim for an increased rating and the 
evidence he provided in support of an increased rating.  This 
was followed by readjudication in the December 2006 
Supplemental Statement of the Case. 

As to the issue of a higher initial disability rating for the 
now service-connected PTSD, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the letters identified above and in the July 
2005 Statement of the Case.  Specifically, VA informed the 
Veteran of the necessity of providing, on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the respective disability and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.  His claim was then readjudicated 
by way of the December 2006 Supplemental Statement of the 
Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in the present case, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any 
increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

PTSD

The Veteran has asserted that his service-connected PTSD is 
more severe than what is reflected by the currently assigned 
disability rating.  By way of history, the RO initially 
assigned a 30 percent rating for the Veteran's PTSD, 
effective from February 27, 2002.  In a July 2004 rating 
decision, the RO assigned a 50 percent disability rating for 
the disability, effective May 13, 2004.  As noted above, by 
way of the August 2009 Board decision, a 50 percent 
disability rating was assigned for the Veteran's PTSD from 
February 27, 2002, until May 12, 2004.  Thus, the Veteran has 
appealed the 50 percent disability rating assigned for the 
period prior to December 6, 2006.  

In the present case, the Veteran's service-connected PTSD is 
currently evaluated pursuant to the criteria set forth in 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

Associated with the claims file is a March 2002 VA psychiatry 
note, which shows that the Veteran underwent a psychological 
evaluation while receiving inpatient treatment for unrelated 
conditions.  At that time, the Veteran complained of severe 
anxiety and he was noted to have demanded psychiatric 
medication.  The examiner noted that the Veteran had been 
prescribed three medications to treat insomnia, depression, 
and anxiety.  On the mental status examination, the Veteran 
was noted to be alert, oriented in all spheres, and 
cooperative.  His speech was clear and coherent, but somewhat 
guarded.  His mood was described as angry, depressed, and 
irritable and his affect was flat.  He denied having suicidal 
or homicidal ideations, hallucinations, or delusions.  The 
Veteran reported that he felt anxious "all of the time."  
His thoughts were logical and goal directed and his insight 
and judgment were fair.  He reported having flashbacks of his 
military experiences.  He denied any current nightmares, 
flashbacks or other PTSD symptoms.  The examiner found the 
Veteran to be anxious about an upcoming medical procedure and 
multiple stressors, to include finances, health, his mother's 
death, and his unemployment.  The GAF score was reported as 
40.  

VA outpatient treatment records dated from May 2002 to March 
2003 show that the Veteran had been followed for his PTSD.  
The Veteran underwent a VA PTSD consult in May 2002, at which 
time he was diagnosed with acute PTSD.  VA treatment records 
dated in August 2002 show that his psychiatric symptoms were 
noted to include the following:  marginally adequate 
appearance and grooming; depressed mood; flattened and 
depressed affect; social isolation; recurrent nightmares; 
difficulty sleeping; irritability.  In October 2002, the 
Veteran was noted to be depressed with a congruent mood.  He 
was oriented in all three spheres; his thought process was 
rambling, but it was generally logical and goal directed.  A 
December 2002 VA treatment record shows that the Veteran 
reported that he "went off" verbally on his neighbors' 
friend and that he occasionally saw human and animal faces in 
the rugs.  He reported feeling that people "may be out to 
get  him" and that he felt like he wanted to hit people for 
no particular reason.  He stated that he was able to control 
himself and had not hit anyone recently.  On the clinical 
examination, the Veteran was noted to be casually dressed and 
groomed, irritable, and cooperative.  His speech was normal 
in tone and rate.  His mood was anxious, irritable, and 
depressed and his affect was angry.  The examination was 
negative for impairments in thought process, delusions, 
suicidal or homicidal ideations, or hallucinations.  His 
insight was marginal and his judgment was poor.  

VA medical treatment records dated from June 2003 to April 
2004 show that the Veteran continued to receive treatment for 
his PTSD.  An August 2003 treatment records document the 
Veteran's report of experiencing nightmares, intrusive 
thoughts, and avoidance of others.  At that time, he denied 
any suicidal or homicidal ideations, but felt that he wanted 
to hurt others when aggravated.  He reported seeing faces of 
deceased service members in his bathroom rug, but otherwise 
denied having any hallucinations.  He had no delusions, but 
reported having paranoid ideations and suspicious feelings.  
The dosage of his psychotropic medication was increased at 
that time to better address his symptomatology.  An October 
2003 treatment record documents the Veteran's continued 
report of experiencing psychiatric symptoms associated with 
his PTSD, and his GAF score was reported as 45.  A November 
2003 treatment record documents his reported feelings of 
stress due to having a house guest.  He indicated that he 
preferred to be alone.  VA treatment records dated in 
November 2003, December 2003, and January 2004 reveal that on 
a mini-mental status examination, the Veteran was found to be 
neatly dressed, with normal speech.  He was mildly depressed 
and demonstrated no psychotic symptoms during the sessions.  
His though process was logical and his judgment and insight 
were noted to be fair.  In treatment records dated in 
February and April of 2004, the Veteran was noted to 
demonstrate a moderate level of isolation; he reported that 
he socialized minimally with a few friends and acquaintances.  
His GAF scores throughout this time period were reported as 
45.

In June 2004, the Veteran underwent a VA PTSD examination and 
the associated examination report reflects that the claims 
file was reviewed prior to the examination.  He reported 
having "terrible" sleep and nightmares.  The Veteran stated 
that he stayed to himself, disliked crowds, and that he was 
easily irritated.  He stated that sometimes he heard his 
mother calling his name and that he had poor concentration.  
The Veteran also reported that he felt started by the noise 
from helicopters and that war movies sometimes bothered him.  
On objective testing, the Veteran was found to be alert, 
oriented, neatly dressed, and cooperative.  His affect was 
slightly blunted; his mood was anxious; and his speech was 
clear, coherent, goal-directed, and unpressured.  There was 
no evidence of flight of ideas or looseness of association.  
The examination was negative for suicidal or homicidal 
ideations, hallucinations, or delusions.  Insight and 
judgment were fair.  The diagnosis was PTSD of moderate 
severity and the GAF score was reported as 50-55.  

In summary, the examiner noted the Veteran's disability to be 
manifested by disturbed sleep, occasional nightmares, 
intrusive thoughts, hypervigilance, hyperarousal, some 
avoidance behaviors, irritability, and difficulty relating to 
others.  The examiner stated that the Veteran's symptoms 
interfered moderately with his sense of well-being, his 
sleep, and his relatedness to others.  According to the 
examiner, the Veteran's PTSD would interfere moderately with 
his ability to function in the workplace.   The examiner 
considered the Veteran to be competent to handle his VA 
funds.
    
VA treatment records dated from May 2004 to December 2004 
show that the Veteran continued to receive treatment for his 
PTSD disability.  In May 2004, he reported having an 
interpersonal conflict with his closest friend.  He stated 
that he continued to have nightmares and that news regarding 
recent military events caused emotional distress.  The mini-
mental status examination revealed that the Veteran was neat 
in appearance, with a mildly depressed mood and affect.  No 
suicidal or homicidal ideations, hallucinations, delusions, 
impairments in thought process, speech, or orientation were 
noted.   In June 2004, the Veteran reported that he worked 
intermittently on his friends' cars, but that the work caused 
too much strain on his body causing him to become "stressed 
out."  He expressed a desire to return to work, but stated 
that he was unable due to medical conditions and problems 
getting along with co-workers, supervisors, and customers.  
In July 2004, the Veteran reported feeling moderately 
depressed most of the time and to have improvement in his 
feelings of chronic worry.  He reported having two to three 
episodes over the previous month of hearing someone call his 
name; he denied any current hallucinations, suicidal and 
homicidal ideations, or delusions.  A December 2004 discharge 
summary shows that the Veteran was briefly hospitalized for  
stabilization of his mood and safety due to an exacerbation 
of his PTSD symptoms.  His GAF score was reported to be 25 on 
admission and to be 45 at the time of discharge.  At the time 
of discharge, he demonstrated normal motor activity, logical 
thought process, and adequate insight and judgment.  He 
denied any suicidal and homicidal ideations, psychotic 
symptoms, or delusional thoughts.  A subsequent December 2004 
VA PTSD treatment record includes the Veteran's report of 
being hospitalized earlier in the month due to having 
suicidal ideations and a plan.  

In March 2005, the Veteran underwent a second VA PTSD 
examination.  The associated report reflects that his claims 
file was reviewed by the examiner.  He reported having a 
checkered work history due to difficulty controlling his 
temper and being punctual.  He reported that he stopped 
working after his second heart attack.  His subjective 
complaints included the following:  nightmares; avoidance of 
television shows or movies about the military; flashbacks; 
and intrusive thoughts.  He also reported that he was "a 
loner," that he easily became startled or irritated, and 
that he disliked crowds.  On objective testing, he was noted 
to be neatly dressed, cooperative, and in no apparent 
distress.  His affect was blunted; his mood was anxious; and 
his speech was clear, coherent, goal-directed, and 
unpressured.  No suicidal or homicidal ideations, 
hallucinations, or delusions were reported.  The Veteran's 
insight and judgment were fair.  

The examiner determined that the Veteran's PTSD was moderate 
to severe in intensity and that his symptoms interfered with 
his sleep, sense of well-being, and relativeness to others.  
The examiner concluded that his symptoms would interfere 
moderately to markedly with his ability to function in the 
workplace, as his symptoms would interfere with his 
punctuality and ability to get along with others; he also 
indicated that the Veteran's focusing concentration and work 
output would be limited.  In addition, the Veteran was noted 
to have other medical problems that create painful 
situations.  He further concluded that the Veteran's PTSD did 
not interfere with his activities of daily living.  An 
overall GAF score of 50 was assigned.  The examiner concluded 
that the Veteran was competent to handle his VA funds.

VA treatment records dated from January 2005 until December 
2006 show continued treatment for PTSD.  During this time, 
the Veteran's symptoms were noted to include the following:  
intrusive thoughts; poor concentration; exaggerated startle 
response; difficulty sleeping; avoidance; hypervigilance; and 
paranoia.  Of particular note is a November 2005 treatment 
record showing the Veteran's report of having an altercation 
at his mobile home park with the mobile home association, 
during which the police were called.  In January 2006, the 
Veteran reported feeling increased stress due to a change in 
the ownership of his mobile home park and his need to 
relocate.  He was noted to have a fair support system.  In a 
March 2006 treatment record, the Veteran reported that he had 
moved in with his girlfriend, however, he stated that he was 
"not handling this move well."  He continued to report 
experiencing difficulty sleeping, intrusive thoughts, 
hypervigilance, poor concentration, and avoidance.  In August 
2006, he reported having visual hallucinations of faces that 
were triggered by such things as the patterns on the wall or 
towel rack.  He also reported having auditory hallucinations 
of mumble voices, which he reported he had experienced for 
ten years.  The Veteran stated that he felt sad at times and 
would sometimes cry.  In September 2009, he reported that he 
sometimes heard mumbling or his name being called.  While he 
reported that he lived with his girlfriend, he wished he 
lived alone.  A November 2006 treatment record shows that the 
Veteran continued to report having auditory hallucinations, 
but he reported that his visual hallucinations of faces 
occurred less frequently.  Overall, the treatment records 
dated from January 2005 to December 2006 were negative for 
impairments in the Veteran's personal appearance and speech, 
as well as reports of suicidal or homicidal ideations.  A GAF 
score of 45 was reported throughout this time period.       

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  While the Veteran does not 
have all of the symptomatology consistent with a 70 percent 
disability rating, the Board finds that overall the Veteran's 
disability picture more nearly approximates that which allows 
for a 70 percent disability rating.  38 C.F.R. §§ 4.7, 4.21. 

Overall, the evidence of record shows that the Veteran 
experiences social impairment with deficiencies in most 
areas.  The Veteran's own testimony and the medical evidence 
of record demonstrates that his PTSD has been characterized 
by depression, anxiety, a single episode of suicidal thoughts 
with a plan, sleep difficulties, flashbacks, irritability, 
intrusive thoughts, poor concentration, anger, intermittent 
desires to hurt others, social isolation, auditory and visual 
hallucinations, intermittent paranoia, and difficulty 
adapting to stressful situations.  The Board notes that the 
Veteran was hospitalized in December 2004 following reports 
of suicidal ideations with a plan.  Additionally, VA 
treatment records dated in November 2003, June 2004, and 
March 2006 include the Veteran's reports of feeling increased 
stressed due to a house guest, intermittent work, and his 
living situation, which is indicative of difficulty adapting 
to stressful situations.  Although the  evidence is negative 
for reports of periods of violence, the Veteran reported in 
December 2002 and August 2003 a desire to hurt others.  
Additionally, the Board notes that the Veteran's GAF score 
has ranged from 25 to 55 throughout the period on appeal; his 
most recent GAF score was reported to be 45, which is 
indicative of serious symptoms and a serious impairment in 
social and occupational functioning.  Accordingly, the Board 
finds that the Veteran's PTSD symptomatology more closely 
approximates the criteria for a 70 percent disability rating.

The Board determines that while the Veteran has not 
demonstrated an inability to establish and maintain effective 
relationships, the evidence indicates that his PTSD is 
manifested by serious social impairments.  The medical 
evidence reveals that he has only maintained relationships 
with a few family members and friend.  Although he has 
reported that he socializes minimally with a few friends, he 
has also reported having difficulties in his relationships 
with his girlfriend, friend, mobile home park association, 
and neighbors.  He was noted to have engaged in a verbal 
altercations in December 2002 and November 2005, with the 
latter resulting in minimal police involvement.  Both the 
June 2004 and March 2005 VA examiners determined that the 
Veteran's PTSD was manifested by a difficulty relating to 
others. 

Similarly, the evidence of record supports a finding of 
occupational impairments to warrant the next-higher 
disability rating.  The evidence of record shows that the 
Veteran has not worked in a number of years.  He has 
consistently reported having difficulty in his relationships 
with co-workers, supervisors, and customers due to his temper 
and increased irritability.  In this regard, in the most 
recent March 2005 VA examination report, the examiner 
concluded that the Veteran's PTSD would interfere moderately 
to markedly with his ability to function in the workplace, as 
his disability would interfere  with his punctuality, ability 
to get along with others, concentration, and work output.  
The June 2004 VA examiner similarly determined that the 
Veteran's PTSD symptoms moderately interfered with his 
ability to function in the workplace.  

In reaching the above determination, the Board acknowledges 
that the evidence does not show that the Veteran's disability 
was manifested by obsessional rituals, disturbances of 
speech, spatial disorientation, serious or frequent neglect 
of personal appearance and hygiene, or near-continuous panic 
or depression affecting his ability to function 
independently.  However, resolving all reasonable doubt in 
the Veteran's favor, the Veteran's social and occupational 
impairments more closely approximates the criteria for a 70 
percent evaluation prior to December 6, 2006.


The Board further finds, however, that the preponderance of 
the evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment due to 
such systems as outline in the diagnostic code.  While the 
evidence includes the Veteran's intermittent reports of 
auditory and visual hallucinations, the preponderance of the 
evidence shows that he does not suffer from gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, exhibit grossly inappropriate behavior or 
an intermittent inability to perform activities of daily 
living.  Indeed, the March 2005 VA examiner determined that 
the Veteran's PTSD did not interfere with his activities of 
daily living.  This opinion is considered probative as it was 
definitive and based upon a clinical evaluation of the 
Veteran and complete review of his entire claims file.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  There is no evidence of record to rebut the March 
2005 examiner's opinion.  Additionally, the medical evidence 
also reflects that the Veteran is not disoriented to time or 
place.  There is no evidence indicating, nor has the Veteran 
asserted, that he experienced memory loss for names of close 
relatives, his own occupation or his own name.  As such, the 
criteria for a 100 schedular evaluation have not been met.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current PTSD.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability 
rating, VA must consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports a disability rating higher that what 
has been assigned herein or that the rating criteria should 
not be employed, he is not competent to make such an 
assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 70 percent 
disability rating.  As noted above, this is an initial rating 
case, and consideration has been given to "staged ratings" 
since service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the PTSD symptomatology 
warranted a staged rating. 

Finally, the Board finds that the Veteran's PTSD does not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's PTSD.  In this regard, 
in the most recent March 2005 VA PTSD examination confirmed 
that while the Veteran demonstrated moderate to severe PTSD, 
his PTSD did not interfere with his activities of daily 
living and he was competent to manage his VA funds.  
Accordingly, the claim will not be referred for extra-
schedular consideration. 


ORDER

For the period prior to December 6, 2006, an initial 70 
percent rating for PTSD is granted, subject to the laws and 
regulations governing payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


